DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-16 and 18-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 11 and 22, while there is written description support for a light-driven system (100) for water electrolysis, there appears to be insufficient written description support for the full scope of the recited limitation that includes a light-driven system (100) for other pair of electrochemical redox reactions. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).

Claims 12-16 and 18-21 are rejected, because they also depend from the rejected claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-16 and 18-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 11 and 22, the meaning of the term “efficiency” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Further, it is unclear which “other pair of electrochemical redox reactions” is being claimed by the applicants.

Further, it is unclear if the scope of the term “near- optimal bandgaps” is limited to the range of from about 0.25 eV to about 2.0 eV larger than a free energy required to drive the redox reactions, because in the specification the range of from about 0.25 eV to about 2.0 eV larger than a free energy is given as an example only.

Regarding claim 12, it is unclear if the applicants intended to write “wherein the near-optimal bandgap is in the range of from about 0.25 eV to about 2.0 eV larger than a free energy required to drive the redox reactions” instead of “wherein the near-optimal bandgap is about 0.25 eV larger than a free energy required to drive the redox reactions and less than about 2.0 eV.” 

Regarding claim 16, the meaning of the term “factor” is unclear, because a factor of 0.5 implies that the efficiency is reduced by 50 % rather than being increased as would be expected from the claimed invention.

Claims 12-16 and 18-21 are rejected, because they depend from the rejected claim 11.

Allowable Subject Matter

Claims 11-16 and 18-22 are free of prior art.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 11 as a whole, including the limitation that each light-absorbing unit (110) operates independently and in parallel to net drive a thermodynamically unfavorable chemical transformation of water electrolysis-or other pair of electrochemical redox reactions.


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795